Exhibit 99.3 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces fourth quarter and year-end 2008 results CALGARY, Feb. 11 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces the results for the fourth quarter and the year ended December 31, 2008. << Three Months Ended Twelve Months Ended December 31 December 31 2008 2007 2008 2007 FINANCIAL (Cdn$ millions, except per unit and per boe amounts) Revenue before royalties 300.8 338.0 1,706.4 1,251.6 Per unit(1) 1.38 1.59 7.90 5.95 Per boe 50.06 57.42 71.59 54.67 Cash flow from operating activities(2) 209.4 173.7 944.4 704.9 Per unit(1) 0.96 0.82 4.37 3.35 Per boe 34.85 29.51 39.62 30.79 Net income 82.7 106.3 533.0 495.3 Per unit(3) 0.38 0.51 2.50 2.39 Distributions 127.2 125.8 570.0 498.0 Per unit(1) 0.59 0.60 2.67 2.40 Per cent of cash flow from operating activities(2) 61 72 60 71 Net debt outstanding(4) 961.9 752.7 961.9 752.7 OPERATING Production Crude oil (bbl/d) 28,935 28,682 28,513 28,682 Natural gas (mmcf/d) 195.1 187.4 196.5 180.1 Natural gas liquids (bbl/d) 3,858 4,067 3,861 4,027 Total (boe/d) 65,313 63,989 65,126 62,723 Average prices Crude oil ($/bbl) 56.26 77.53 94.20 69.24 Natural gas ($/mcf) 7.48 6.32 8.58 6.75 Natural gas liquids ($/bbl) 45.22 62.75 69.71 54.79 Oil equivalent ($/boe) 49.93 57.26 71.25 54.54 Operating netback ($/boe) Commodity and other revenue (before hedging)(5) 50.06 57.42 71.59 54.67 Transportation costs (0.86) (0.69) (0.80) (0.72) Royalties (9.14) (10.46) (12.91) (9.59) Operating costs (10.09) (9.64) (10.13) (9.54) Netback (before hedging) 29.97 36.63 47.75 34.82 TRUST UNITS (millions) Units outstanding, end of period(6) 219.2 213.2 219.2 213.2 Weighted average units(7) 218.3 212.5 216.0 210.2 TRUST UNIT TRADING STATISTICS (Cdn$, except volumes) based on intra-day trading High 22.55 21.55 33.95 23.86 Low 15.01 18.90 15.01 18.90 Close 20.10 20.40 20.10 20.40 Average daily volume (thousands) 1,523 624 975 597 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, management has disclosed Cash Flow as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the fourth quarter of 2008 would be $172.9 million ($0.79 per unit) and $936.5 million ($4.34 per unit) year-to-date. Distributions as a percentage of Cash Flow would be 74 per cent for the fourth quarter of 2008 (61 per cent year-to- date). Please refer to the non-GAAP measures section in the MD&A for further details. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes other revenue. (6) For 2008, includes 1.1 million (1.3 million in 2007) exchangeable shares exchangeable into 2.517 trust units (2.250 in 2007) each for an aggregate 2.7 million (2.9 million in 2007) trust units. (7) Includes trust units issuable for outstanding exchangeable shares at period end. ACCOMPLISHMENTS/FINANCIAL UPDATE - The Trust had record cash flow from operating activities of $944.4 million ($4.37 per unit) for the full year of 2008 as compared to $704.9 million ($3.35 per unit) in 2007. Record high oil prices through the majority of the year and record annual production contributed to the significant increase in cash flows during 2008. While oil prices declined dramatically in the last quarter of 2008, the annual average realized oil price was $94.20 per boe as compared to $69.24 per boe in 2007. An increase in the Trust's natural gas price also contributed to the increase in cash flows, along with an increase in natural gas production for the year. - Record production volumes for 2008 averaged 65,126 boe per day, a four per cent increase over 2007 volumes, as a result of the Trust's active drilling program and growth in gas production in the Dawson area. Average daily production per unit has remained constant at 0.30 boe per one thousand units compared to 2007. - During 2008, the Trust distributed $570 million ($2.67 per unit), a record for the Trust. Monthly distribution amounts were revised throughout 2008 in response to the unprecedented volatility in the commodity price environment observed throughout the year where US$ West Texas Intermediate Crude Oil prices rose as high as US$147.27 per barrel in July and declined as low as US$32.41 per barrel in December. The Trust's fourth quarter distributions were $127.2 million or $0.59 per unit. Subsequent to year-end, the Trust further decreased monthly distributions to $0.12 per unit in light of ongoing weak commodity prices and in order to provide the Trust with a more appropriate balance between cash retained to fund ongoing capital expenditures for the future benefit of unitholders and the cash paid out monthly to unitholders. - The Trust executed a $548.6 million capital expenditure program in 2008 that included the purchase of undeveloped land for $122.4 million and $426.2 million of development activities. The Trust drilled 178 net wells on operated properties with a 99 per cent success rate. The 2008 capital expenditures were 91 per cent funded by cash flow from operating activities and proceeds from the DRIP program and the remaining portion was funded through debt. - The Trust replaced 248 per cent of annual production with the addition of 59.2 million barrels of oil equivalent ("mmboe") of proved plus probable reserves in 2008. Total proved reserves increased eight per cent to 243 mmboe and total proved plus probable reserves increased 12 per cent to 322 mmboe relative to 2007. The Trust's all-in annual Finding, Development and Acquisition ("FD&A") costs were $10.13 per boe before consideration of future development capital ("FDC") for the proved plus probable reserves category. This is a 47 per cent reduction from the $19 per boe FD&A cost realized in 2007. Including FDC, 2008 FD&A cost decreased 15 per cent to $17 per boe compared to $20.03 per boe in 2007. This success has been achieved through internal development of the Trust's existing asset base. Additional information on the reserves evaluation can be found in the "ARC Energy Trust Releases 2008 Year-end Reserves Information" news release dated February 11, 2009 and filed on SEDAR at www.sedar.com. - With the recent global economic downturn and weak commodity price environment, the Trust has been challenged with ensuring that sufficient funds are available to fund the Trust's capital expenditure program. The Trust has been disciplined and kept a strong balance sheet with conservative debt levels when compared to cash flow and total capitalization. In January 2009, the Trust completed an equity offering of 15.5 million trust units for net proceeds of $240 million that was used to reduce current indebtedness, freeing up credit capacity to fund the 2009 capital budget which is currently set at $450 million. The proceeds of the equity offering were received on February 6, 2009 reducing debt levels to approximately $645 million. The Trust is confident that it is well positioned to capitalize on existing opportunities and proceed with growth and expansion opportunities in 2009 and 2010. - Montney Resource Play Development During the fourth quarter at Dawson, the Trust spent $51.5 million on exploration and development activities and a further $43 million on the acquisition of crown land and lands from other industry participants for a total of $94.5 million. Collectively, the land acquisitions added 8.75 sections of highly prospective land in and around our core Montney development areas, bringing our total land holdings to 186 net sections of Montney rights in the Dawson area of British Columbia. For the full year 2008, the Trust spent $123.8 million on exploration and development activities, $80.3 million on crown land purchases and $51 million on property acquisitions from third parties consisting of predominantly undeveloped land. At the main Dawson field, ARC drilled two wells and completed nine wells. With the completion of an NEB regulated sales gas pipeline in mid November that transports ARC's production from Dawson to Alberta, ARC was able to increase production during the fourth quarter to 46.5 mmcf per day, with peak rates above 50 mmcf per day. Further production growth through the new NEB line is contingent upon the completion of a third party compressor installation scheduled for the first quarter of 2009. At year-end, the Trust had 12 vertical wells and 3 horizontal wells waiting on tie-in. ARC drilled a total of six wells on the West Montney exploratory acreage during the fourth quarter, with two wells at Sunrise, two wells at Saturn and one each at Monias and Sundown. To the end of 2008, the Trust has drilled three horizontal wells and seven vertical wells on the West Montney lands and completed two horizontal and three vertical wells, including one well that was drilled in 2007. The Trust plans on testing the remaining six wells during 2009. The trust is evaluating the processing facility and pipeline options required to bring this gas to market. The Trust continues to work towards a first quarter 2010 completion date for a new 60 mmcf per day gas plant for Dawson. Design work is nearing completion, long-lead time items have been ordered and public notification letters have been distributed. After the public notification process is complete, the applications will be submitted to the appropriate regulatory agencies. - Enhanced Oil Recovery Initiatives During the fourth quarter, the Trust spent $14.8 million on enhanced oil recovery ("EOR") initiatives. The Redwater CO(2) pilot project is well underway and on schedule. The Trust expects that it will take until at least the first quarter of 2010 before it will know if the pilot has been successful in increasing oil production. While the pilot project may indicate enhanced recovery, the current outlook for crude oil prices and the cost and availability of CO(2) may impact the Trust's ability to achieve commercial viability for a full scale EOR scheme. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is the Trust management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated February 10, 2009 and should be read in conjunction with the audited Consolidated Financial Statements as at and for the year ended December 31, 2008, the audited Consolidated Financial Statements and MD&A as at and for the year ended December 31, 2007, the MD&A and the unaudited Consolidated Financial Statements as at and for the periods ended March 31, 2008, June 30, 2008 and September 30, 2008 as well as the Trust's Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains Non-GAAP measures and forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with the Trust's disclosure under "Non-GAAP Measures" and "Forward-Looking Statements" included at the end of this MD&A. Executive Overview ARC Energy Trust ("ARC") is one of the top 20 producers of conventional oil and gas in western Canada. ARC as at December 31, 2008 held interests in excess of 18,600 wells with approximately 5,600 wells operated by ARC and the remainder operated primarily by other major oil and gas companies. ARC's production has averaged between 61,000 and 67,000 boe per day in each quarter for the last three years. The total capitalization of ARC, which trades on the Toronto Stock Exchange, as at December 31, 2008 was $5.4 billion as shown on Table 23. Subsequent to year-end, the Trust completed an equity offering of 15.5 million units for net proceeds of $240 million bringing the total capitalization to approximately $4 billion as at February 10, 2009. ARC's objective as an energy company is to provide superior and sustainable long-term returns to unitholders. Key attributes of the business plan include: << - Concentrated activities in three major business areas: conventional oil and natural gas assets, resource plays and enhanced oil recovery initiatives. In addition to these major initiatives, ARC continually reviews acquisition and disposition opportunities to high-grade its asset base and provide future growth opportunities. - Pay a portion of cash flow to unitholders annually. Currently the Trust distributes $0.12 per unit per month. The remainder of the cash flow is used to fund reclamation costs, and a portion of capital expenditures and land acquisitions. Since the Trust's inception in July 1996 to December 31, 2008, the Trust has distributed $3.3 billion or $23.70 per unit. - Annual replacement of production and reserves through drilling new wells and associated oil and natural gas development activities. The vast majority of the annual capital budget is being deployed on a balanced drilling program of low and moderate risk wells, well tie- ins and other related costs, and the acquisition of undeveloped land. The Trust continues to focus on major properties with significant upside, with the objective to replace production declines through internal development opportunities. Calculated on a boe basis, ARC's normalized reserves per unit have increased from 1.40 to 1.42; production per unit has decreased slightly from 0.31 to 0.29 while the Trust has made distributions of $7.47 per unit or $1.6 billion from January 1, 2006 through to December 31, 2008. Details of the calculations for normalized production and reserves per unit are provided in Table 1. - The periodic acquisition of strategic producing and undeveloped properties to enhance current production or provide the potential for future drilling locations and if successful, additional production and reserves. - Using prudent production practices to maximize the recovery of oil and natural gas from the reservoirs. - Controlling costs for both routine operating expenditures and costs incurred for capital projects. ARC expects that the aggregate amount of operating costs will increase over time as ARC adds approximately 300 wells per year to its operating base to replace the natural decline on existing producing wells. ARC's business plan and operating practices also include the following strategies and action plans that are being undertaken to increase ARC's competitiveness and future profitability: - Continual development of staff expertise and the hiring and retention of some of the industry's best and most qualified personnel. - Building relationships with suppliers, joint venture partners, government and other stakeholders and conducting business in a fair and equitable manner. - Reviewing our structure in order to optimize returns to investors with the commencement of the trust taxation on January 1, 2011. ARC's most likely course of action will be to convert to a corporation, subject to unitholder approval. - Promoting the use of proven and effective technologies to enhance the recoverable resources in place and reduce costs. - Being an industry leader in health, safety and environmental performance. - Actively supporting local initiatives and charities in the communities in which we live and work. Table 1 Per Trust Unit 2008 2007 2006 Normalized production per unit(1)(2) 0.29 0.30 0.31 Normalized reserves per unit(1)(3) 1.42 1.35 1.40 Distributions per unit $2.67 $2.40 $2.40 (1) Normalized indicates that all years as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional trust units were issued (or repurchased) at a period end price for the reserves per unit calculation and at an annual average price for the production per unit calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of annual per unit values. (2) Production per unit represents daily average production (boe) per thousand trust units. Calculated based on daily average production divided by the normalized weighted average trust units outstanding including trust units issuable for exchangeable shares. (3) Reserves per unit are calculated based on proved plus probable reserves (boe) divided by period end trust units outstanding including trust units issuable for exchangeable shares. >> The effectiveness of ARC's business plan can best be measured by historical results as shown in Table 2. Commodity prices and the ongoing economic crisis are significant factors in determining profitability and market returns of the units. The successful execution of ARC's business plan and operational successes, contributed to our 9.7 per cent annual return for 2008 despite the negative impact of external factors. << Table 2 Total Returns (1) Trailing Trailing Trailing ($ per unit except for per cent) One Year Three Year Five Year Distributions per unit $ 2.67 $ 7.47 $ 11.26 Capital appreciation per unit $ (0.30) $ (6.39) $ 5.36 Total return per unit $ 2.37 $ 1.08 $ 16.62 Annualized total return per unit 9.7% 1.1% 17.9% (1) Calculated as at December 31, 2008. 2008 Review and 2009 Guidance Table 3 is a summary of the Trust's 2009 Revised Guidance and a review of 2008 actual results compared to guidance: Table 3 2008 % 2008 Guidance Actual Change 2009 Guidance Production (boe/d) 64,000-65,000 65,126 - 64,000-65,000 Expenses ($/boe): Operating costs 10.20 10.13 (1) 10.70 Transportation 0.80 0.80 - 1.15 G&A expenses(1) 2.75 2.57 (7) 2.80 Interest 1.50 1.38 (8) 1.85 Capital expenditures ($ millions) 530 548.6 4 450 Weighted average trust units and units issuable (millions)(2) 216 216 - 235 (1) The components of the $2.80 per boe G&A guidance for the full year are as follows: cash G&A - $1.80 per boe; cash component of LTIP - $0.85 per boe; non-cash LTIP component - $0.15 per boe (2) 2009 guidance for weighted average trust units has been revised to include the 15.5 million trust units issued on February 6, 2009 under the Trust's equity offering. The 2009 Guidance provides unitholders with information of management's expectations for results of operations for 2009. Readers are cautioned that the 2009 Guidance may not be appropriate for other purposes. Actual results for 2008 were in line with 2008 guidance with some minor exceptions as follows: - G&A expenses of $2.57 per boe were lower than guidance of $2.75 per boe due primarily to the decrease in the trust unit price at year-end which resulted in a lower non-cash LTIP expense of $0.05 per boe as compared to the guidance amount of $0.15 per boe. - Interest expense for 2008 was $1.38 as compared to guidance of $1.50 due to lower short-term interest rates on the Trust's floating rates debt. In addition, with record cash flow levels posted, the Trust was able to cash fund a higher portion of capital expenditures in the year. - Capital expenditures exceeded guidance by $18.6 million due to additional expenditures and crown land purchases incurred in the Northern area during the fourth quarter of 2008. 2008 Annual Financial and Operational Results Following is a discussion of ARC's 2008 annual financial and operating results. Financial Highlights Table 4 (Cdn $ millions, except per unit and volume data) 2008 2007 % Change Cash flow from operating activities 944.4 704.9 34 Cash flow from operating activities per unit(1) 4.37 3.35 30 Net income 533.0 495.3 8 Net income per unit(2) 2.50 2.39 5 Distributions per unit(3) 2.67 2.40 11 Distributions as a per cent of cash flow from operating activities 60 71 (15) Average daily production (boe/d)(4) 65,126 62,723 4 (1) Per unit amounts are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares at year-end. (2) Based on net income after non-controlling interest divided by weighted average trust units outstanding excluding trust units issuable for exchangeable shares. (3) Based on number of trust units outstanding at each cash distribution date. (4) Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent ("boe") based on 6 mcf: 1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the well head. Use of boe in isolation may be misleading. Net Income Net income in 2008 was $533 million ($2.50 per unit), an increase of $37.7 million from $495.3 million ($2.39 per unit) in 2007. While cash flow from operating activities increased $239.5 million in 2008 compared to the same period in 2007 (see Table 6 for details), there were several non-cash items that impacted the Trust's net income in the current year as follows: - The Trust recorded a $68 million unrealized gain on risk management contracts, a $123.9 million increase compared to an unrealized loss of $55.9 million for the same period of 2007. The unrealized gain was attributed to the sharp decline in commodity prices at year-end. - The Trust recorded an $88.5 million non-cash foreign exchange loss on its U.S. denominated debt as a result of the weakening of the Canadian dollar relative to the U.S. dollar during 2008 compared to a non-cash gain of $69.6 million in 2007. - The Trust recorded a non-cash provision for non-recoverable accounts receivable of $32 million in 2008 ($nil in 2007) due primarily to a provision of $30.6 million recorded for an account receivable from one counterparty that marketed a portion of the Trust's production. See section titled Provision for Non-recoverable Accounts Receivable for details. - The Trust recorded a $4.5 million future income tax recovery for 2008 compared to a $121.3 million recovery in 2007. The 2007 future income tax recovery was attributed to a significant change in the Trust's future tax rate that came into effect during the year as compared to a small rate change in 2008. >> A measure of sustainability is the comparison of net income to distributions. Net income incorporates all costs including depletion expense and other non-cash expenses whereas cash flow from operating activities measures the cash generated in a given period before the cost of acquiring or replacing the associated reserves produced. Therefore, net income may be more representative of the profitability of the entity and thus a relevant measure against which to measure distributions to illustrate sustainability. As net income is sensitive to fluctuations in commodity prices and the impact of risk management contracts, currency fluctuations and other non-cash items, it is expected that there will be deviations between annual net income and distributions. Table 5 illustrates the annual shortfall of distributions to net income as a measure of long-term sustainability. << Table 5 Net income and Distributions ($ millions except per cent) 2008 2007 2006 Net income 533.0 495.3 460.1 Distributions 570.0 498.0 484.2 Excess (Shortfall) (37.0) (2.7) (24.1) Excess (Shortfall) as per cent of net income (7%) (1%) (5%) Cash flow from operating activities 944.4 704.9 734.0 Distributions as a per cent of cash flow from operating activities 60% 71% 66% Cash Flow from Operating Activities Cash flow from operating activities increased by 34 per cent in 2008 to $944.4 million from $704.9 million in 2007. The increase in 2008 cash flow from operating activities is detailed in Table 6. Table 6 ($ per trust (% ($ millions) unit) variance) 2007 Cash flow from Operating Activities 704.9 3.35 - Volume variance 51.5 0.25 7 Price variance 403.3 1.91 57 Cash losses on risk management contracts (89.8) (0.43) (13) Royalties (88.3) (0.42) (13) Expenses: Transportation (2.6) (0.01) - Operating(1) (23.5) (0.11) (3) Cash G&A (14.2) (0.07) (2) Interest 4.0 0.02 1 Realized foreign exchange loss (0.7) - - Weighted average trust units - (0.12) - Non-cash and other items(2) (0.2) - - 2008 Cash flow from Operating Activities 944.4 4.37 - (1) Excludes non-cash portion of LTIP expense recorded in operating costs. (2) Includes the changes in non-cash working capital and expenditures on site restoration and reclamation. 2009 Cash Flow from Operating Activities Sensitivity Table 7 illustrates sensitivities to pre-hedged operating income items with operational changes and changes to the business environment: Table 7 Impact on Annual Cash flow from operating activities(2) Business Environment Assumption Change $/Unit Oil price (US$WTI/bbl)(1) $ 48.55 $ 1.00 $ 0.04 Natural gas price (Cdn $AECO/mcf)(1) $ 5.95 $ 0.10 $ 0.02 Cdn$/US$ exchange rate 1.27 $ 0.01 $ 0.02 Interest rate on debt % 5.75 % 1.0 $ 0.02 Operational Liquids production volume (bbl/d) 31,500 % 1.0 $ 0.03 Gas production volumes (mmcf/d) 195.0 % 1.0 $ 0.02 Operating expenses per boe $ 10.70 % 1.0 $ 0.01 Cash G&A and LTIP expenses per boe $ 2.65 % 10.0 $ 0.03 (1) Analysis does not include the effect of hedging contracts. (2) Assumes constant working capital. Production Production volumes averaged 65,126 boe per day in 2008 compared to 62,723 boe per day in 2007 as detailed in Table 8. Late in the fourth quarter of 2007, the Trust brought on new production in both the Dawson and Pouce Coupe areas, achieving exit production of 65,000 boe per day in December 2007 and maintained that production level throughout the full year of 2008. Table 8 Production 2008 2007 % Change Light & medium crude oil (bbl/d) 27,239 27,366 - Heavy oil (bbl/d) 1,274 1,316 (3) Natural gas (mmcf/d) 196.5 180.1 9 NGL (bbl/d) 3,861 4,027 (4) Total production (boe/d)(1) 65,126 62,723 4 % Natural gas production 50 48 4 % Crude oil and liquids production 50 52 (4) (1) Reported production for a period may include minor adjustments from previous production periods. >> Oil production decreased slightly to 27,239 boe per day from 27,366 boe per day in 2007. Natural gas production was 196.5 mmcf per day in 2008, an increase of nine per cent from the 180.1 mmcf per day produced in 2007. The increased gas production was a result of the Trust's active drilling program in the Dawson area and the completion of a third party operated gas plant. The Trust's objective is to maintain annual production through the drilling of wells and other development activities. In fulfilling this objective, there may be fluctuations in production depending on the timing of new wells coming on-stream. During 2008, the Trust drilled 232 gross wells (178 net wells) on operated properties; 138 gross oil wells, and 93 gross natural gas wells with a 99 per cent success rate. The Trust expects that 2009 full year production will be approximately 64,000 to 65,000 boe per day and that 191 gross wells (171 net wells) will be drilled by ARC on operated properties with participation in an additional 112 gross wells to be drilled on the Trust's non-operated properties. The Trust estimates that the 2009 drilling program will add sufficient production from new wells to offset production declines on existing properties. The planned capital expenditures will be continuously monitored in the context of the current economic environment and will be revised as required. Table 9 summarizes the Trust's production by core area: << Table 9 2008 Production Total Oil Gas NGL Core Area(1) (boe/d) (bbl/d) (mmcf/d) (bbl/d) Central AB 7,495 1,406 29.2 1,218 Northern AB & BC 22,469 5,318 93.7 1,534 Pembina & Redwater 13,707 9,495 19.7 936 S.E. AB & S.W. Sask. 9,701 985 52.2 11 S.E. Sask. & MB 11,754 11,309 1.7 162 Total 65,126 28,513 196.5 3,861 2007 Production Total Oil Gas NGL Core Area(1) (boe/d) (bbl/d) (mmcf/d) (bbl/d) Central AB 7,967 1,596 30.3 1,319 Northern AB & BC 19,797 5,773 74.8 1,552 Pembina & Redwater 13,703 9,474 19.2 1,034 S.E. AB & S.W. Sask. 10,040 1,044 53.9 10 S.E. Sask. & MB 11,216 10,795 1.9 112 Total 62,723 28,682 180.1 4,027 (1) Provincial references: AB is Alberta, BC is British Columbia, Sask. is Saskatchewan, MB is Manitoba, S.E. is southeast and S.W. is southwest. >> Revenue Revenue increased to an historical high of $1.7 billion in 2008, $454.8 million higher than 2007 revenues of $1.3 billion. While oil volumes were relatively unchanged year over year, the increase in realized oil prices generated additional oil revenue of $258.3 million. Natural gas revenue increased by $173.4 million, comprising a $120.6 million increase due to higher prices realized in 2008 and a $52.8 million increase due to higher volumes produced in 2008. A breakdown of revenue is outlined in Table 10: << Table 10 Revenue ($ millions) 2008 2007 % Change Oil revenue 983.1 724.8 36 Natural gas revenue 616.8 443.4 39 NGL revenue 98.5 80.5 22 Total commodity revenue 1,698.4 1,248.7 36 Other revenue 8.0 2.9 176 Total revenue 1,706.4 1,251.6 36 Commodity Prices Prior to Hedging Table 11 2008 2007 % Change Average Benchmark Prices AECO gas ($/mcf)(1) 8.13 6.61 23 WTI oil (US$/bbl)(2) 99.66 72.37 38 Cdn$/US$ foreign exchange rate 1.05 1.06 (1) WTI oil (Cdn$/bbl) 104.30 77.35 35 ARC Realized Prices Prior to Hedging Oil ($/bbl) 94.20 69.24 36 Natural gas ($/mcf) 8.58 6.75 27 NGL ($/bbl) 69.71 54.79 27 Total commodity revenue before hedging ($/boe) 71.25 54.54 31 Other revenue ($/boe) 0.34 0.13 162 Total revenue before hedging ($/boe) 71.59 54.67 31 (1) Represents the AECO monthly posting. (2) WTI represents West Texas Intermediate posting as denominated in US$. >> Although oil prices achieved record highs throughout 2008, peaking in July at US$147.27 per barrel for WTI and averaging US$99.66 per barrel for the full year, the sharp decline in oil prices during the fourth quarter of 2008 has resulted in exit 2008 oil prices at their lowest level since 2002. The full impact of the price decline will not be realized until the first quarter of 2009. The average Cdn$/US$ foreign exchange rate was 1.05 for the full year of 2008; however, a sharp decline in the fourth quarter resulted in the Canadian dollar closing at 1.22 per U.S. dollar on December 31, 2008. The negative correlation between the Canadian dollar and U.S. dollar denominated West Texas Intermediate oil prices should lessen the impact on the Trust of any future declines in the price of oil, however, crude oil prices have remained depressed in the early part of 2009 and investors should expect that revenues in 2009 will be significantly lower than those recorded in 2008. The Trust's oil production consists predominantly of light and medium crude oil while heavy oil accounts for less than five per cent of the Trust's crude oil production. The realized price for the Trust's oil, before hedging, increased 36 per cent to $94.20 from $69.24 for the full year of 2007. Alberta AECO Hub natural gas prices, which are commonly used as an industry reference, averaged $8.13 per mcf in 2008 compared to $6.61 per mcf in 2007. ARC's realized gas price, before hedging, increased by 27 per cent to $8.58 per mcf compared to $6.75 per mcf in 2007. ARC's realized gas price is based on prices received at the various markets in which the Trust sells its natural gas. ARC's natural gas sales portfolio consists of gas sales priced at the AECO monthly index, the AECO daily spot market, eastern and mid-west United States markets and a portion to aggregators. Prior to hedging activities, ARC's total realized commodity price was $71.59 per boe in 2008, a 31 per cent increase from the $54.67 per boe received prior to hedging in 2007. Risk Management and Hedging Activities ARC continues to maintain an ongoing risk management program to reduce the volatility of revenues in order to increase the certainty of distributions, protect acquisition economics, and fund capital expenditures.
